DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The Information Disclosure Statements filed 02 April and 17 April 2020 are made of record.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. US 9,554,415 in view of Talluri et al. US 2021/0044926.
As to claim 1, Ho teaches a relay for beam management in a vehicle communication system (figure 1, connected vehicle 106 comprising a communications platform 120 to relay communication from an UE within or near the vehicle to the provider network 102), the relay comprising:
an antenna system including an internal antenna located inside a vehicle and an external antenna located outside the vehicle (column 7, lines 12-53 and column 8, lines 43-61, the cellular 
a transceiver operably connected to the antenna system, the transceiver configured to:
receive, from a base station (BS), a first signal via the external antenna of the antenna system (figure 1, column 7, line 54 to column 8, line 61, the cellular bridge 126 manages communication from the cellular tower 108/ provider network 102 via the cellular network controller 124 and the wireless communication devices 122a, 122b to multiple UEs 104n) and
receive, from the vehicle, configuration information including at least one of a vehicle speed, or a position of a window of the vehicle or a windshield wiper (figure 1, an on-vehicle computing system 116 controlling low level systems is connected to the communications platform 120 controller area network (CAN) bus),
processor operably connected to the antenna system and the transceiver, the processor configured to generate a second signal based on (i) the configuration information and (ii) the first signal (figure 1, column 8, lines 18-61, the cellular bridge 126 detects when the UEs are within range of the connected vehicle, to support the connection arbitrator 109 to determine whether to route data through the connected vehicle 106or directly through the UE based on the connected vehicle Rx signal strength),
wherein the transceiver is further configured to transmit via the internal antenna, to a user equipment (UE), the second signal (column 7, lines 12-56, the cellular bridge 126 manages communication between the provider network 102 and multiple UEs 104n using the antennas 114 of the connected vehicle 106 to communicate to the provider network 102).

	Talluri teaches a mobile eNodeB base station affixed to a vehicle to provide access of user equipment (UEs) that use 3GPP Long Term Evolution (LTE) protocol, paragraphs 0017-0018 and 0044. Talluri teaches the mobile base station comprises four radio transceivers, LTE access, Wi-Fi access, Wi-Fi mesh, LTE backhaul and a GPS receiver, figures 1 and 5, paragraphs 0028-0029 and 0055-0060. Talluri teaches the motion of the vehicle is determined based on either a GPS module or velocity, acceleration and/or duration of motion  from a vehicle controller access network (CAN) bus, paragraphs 0005, 0022 and 0048. Talluri discloses the mobile base station communicates with a coordinating server 600 node for determining the transmit power for the Wi-Fi mesh, LTE backhaul, Wi-Fi access, LTE access, whether to activate the mobile RAN and selection of a different physical cell of the in-vehicle base station while in the moving or stopped state based on receiving movement information from the CAN bus, figures 1-7, paragraphs 0006-0007, 0022-0024 and 0049.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to realize in the connection of the in-vehicle communications platform to the on-vehicle computing system of Ho to detect vehicle motion provided by the vehicle CAN bus coupled to the mobile base station of Talluri to adjust transmit power and other parameters for Wi-Fi and LTE access.


an antenna system including an internal antenna located inside a vehicle and an external antenna located outside the vehicle (column 7, lines 12-53 and column 8, lines 43-61, the cellular bridge 126 using external antennas 14 of the connected vehicle 106 to communicate to the provider network 102 and Bluetooth or Wi-Fi wireless communication devices 122a and 122b with compatible antenna associated with the communications platform 120 inside the vehicle),
a transceiver operably connected to the antenna system, the transceiver configured to:
receive, from the vehicle, configuration information including at least one of a vehicle speed, or a position of a window of the vehicle or a windshield wiper (figure 1, an on-vehicle computing system 116 controlling low level systems is connected to the communications platform 120 controller area network (CAN) bus),
receive, from UE, a first signal via the internal antenna of the antenna system based on the configuration information (figure 1, column 7, line 54 to column 8, line 61, the cellular bridge 126 manages communication from the cellular tower 108/ provider network 102 via the cellular network controller 124 and the wireless communication devices 122a, 122b to multiple UEs 104n), and
processor operably connected to the antenna system and the transceiver, the processor configured to generate a second signal (figure 1, column 8, lines 18-61, the cellular bridge 126 detects when the UEs are within range of the connected vehicle, to support the connection 
wherein the transceiver is further configured to transmit to a base station (BS) the second signal via the external antenna of the antenna system (column 7, lines 12-56, the cellular bridge 126 manages communication between the provider network 102 and multiple UEs 104n using the external antennas 114 of the connected vehicle 106 to communicate to the provider network 102).
Ho teaches the communications platform 120 is coupled to an on-vehicle computing system 116 but is silent to receive from the vehicle (computing system 116) configuration information including at least one of a vehicle speed or a position of a window of the vehicle or a windshield wiper. 
	Talluri teaches a mobile eNodeB base station affixed to a vehicle to provide access of user equipment (UEs) that use 3GPP Long Term Evolution (LTE) protocol, paragraphs 0017-0018 and 0044. Talluri teaches the mobile base station comprises four radio transceivers, LTE access, Wi-Fi access, Wi-Fi mesh, LTE backhaul and a GPS receiver, figures 1 and 5, paragraphs 0028-0029 and 0055-0060. Talluri teaches the motion of the vehicle is determined based on either a GPS module or velocity, acceleration and/or duration of motion communicated from a vehicle controller access network (CAN) bus, paragraphs 0005, 0022 and 0048. Talluri discloses the mobile base station communicates with a coordinating server 600 node for determining the transmit power for the Wi-Fi mesh, LTE backhaul, Wi-Fi access, LTE access, whether to activate the mobile RAN and selection of a different physical cell of the in-vehicle base station while in the moving or stopped state based on receiving movement information from the CAN bus, figures 1-7, paragraphs 0006-0007, 0022-0024 and 0049.


Allowable Subject Matter
Claims 2-7 and 9-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. As to dependent claims 4 and 12, the prior art made of record teach the mobile base station is mounted in a vehicle such as a car truck, van drone or balloon and is not a portable relay that is detachable from the vehicle.

Claims 16-20 are allowed. The prior art made of record do not teach user equipment for beam management in a vehicle communication system comprising a transceiver configured to receive from at least one relay of a group of relays a second signal and transmit to the at least one relay of the group of relays, a command based on the received second signal.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE J JACKSON whose telephone number is (571)272-7890.  The examiner can normally be reached on 7:30-4:30 M-TH; 8-2 FRI.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571 270 5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BLANE J JACKSON/Primary Examiner, Art Unit 2644